On Petition to Rehear
Mr. Special Justice William J. Harrison.
There has been filed on behalf of the petitioner an earnest petition to rehear in this cause, and we have carefully re-examined our opinion and the record in this cause. After doing so, we adhere to the conclusions stated in our original opinion.
In the petition to rehear the Court is taken to task because of statements appearing in the opinion that there was no evidence that the employer in any way misled the petitioner, or deceived him. It is urged in the petition to rehear that this is an entirely immaterial issue. We point out, however, that this issue was injected, into the case by the petitioner himself, in his sworn petition for workmen’s compensation, and was categorically denied by the defendant. Throughout the petition, it was alleged that the petitioner was treated bj doctors furnished by the employer, and that various diagnoses were rendered by the “company doctor.” It was further alleged that the defendant
* * * by its agents and representatives, deceived and misled petitioner as to the cause of his injuries to his hands in 1961. As a result thereof, petitioner believed *458and relied upon the advice of the defendant’s doctors and defendant’s personnel, to his injury and detriment.
Any statement made by the Court in its opinion on this issue was in response to these rather serious allegations made in the petition.
The petition to rehear is denied at the cost of petitioner.
Burnett, Chief Justice, and Dyer, Chattin and Cre-son, Justices, concur.